Citation Nr: 0525351	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-28 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder, on a direct basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
major depressive disorder as secondary to the service-
connected residuals of fracture of the base of the fifth toe, 
right foot metatarsal.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine as secondary to the service-
connected residuals of fracture of the base of the fifth toe, 
right foot metatarsal.

4.  Entitlement to service connection for degenerative joint 
disease and herniated nucleus pulposus of the lumbar spine as 
secondary to the service-connected residuals of fracture of 
the base of the fifth toe, right foot metatarsal.

5.  Entitlement to an increased rating for residuals of a 
fracture of the base of the fifth toe, right foot metatarsal, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from January 1984 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision which denied 
service connection for degenerative joint disease of the 
cervical spine, degenerative joint disease and HNP of the 
lumbar spine, and major mood disorder, all as secondary to 
the service-connected residuals of fracture of the base fifth 
toe, right foot metatarsal.  In May 2003 the RO also granted 
a 30 percent rating for the service-connected residuals of 
fracture of the base fifth toe, right foot metatarsal, 
effective September 6, 2002.

The Board initially notes that in May 2004 the RO certified 
and transferred this case to the Board, and notified the 
veteran of same by letter dated in May 2004.  Under the 
Board's Rules of Practice, as set out in the May 2004 letter, 
the veteran has a period of 90 days following the mailing of 
notice that his appeal was certified and transferred to the 
Board, during which he could submit additional evidence.  
38 C.F.R. § 20.1304(a).  The Board will not accept evidence 
that is received more than 90 days following mailing of the 
notice to the appellant that the appeal was certified to the 
Board, unless the appellant demonstrates good cause in a 
written motion.  38 C.F.R. § 20. 1304(b).  

In December 2004 the RO received from the veteran several 
additional documents, most of which were previously 
considered by the RO.  The RO then sent these documents to 
the Board in January 2005.  The record reflects that the 
veteran did not submit a waiver of consideration of these 
records by the RO.  Most of the documents are duplicates, 
however, one document -- an evaluation for Disability 
Determination, dated in October 2002 -- has not been 
considered by the RO, as this private treatment record was 
not previously of record and has not been encompassed in a 
supplemental statement of the case (SSOC).  The Board sent 
the veteran a letter in July 2005 notifying him that if he 
wanted the Board to consider the October 2002 private 
treatment record, he would have to demonstrate good cause in 
a written motion.  To date the veteran has not responded to 
the Board's letter or submitted any motion to show good 
cause.  Thus, since no good cause has been shown for 
submitting evidence beyond the 90-day period following 
certification to the Board, the Board will take no action 
concerning the additional evidence and will refer it to the 
RO for appropriate action.  

The issues of entitlement to service connection for a major 
depressive disorder, on a direct basis or secondary basis, 
and for degenerative joint disease of the cervical spine and 
degenerative joint disease and herniated nucleus pulposus of 
the lumbar spine on a secondary basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 2000 RO rating decision denied service 
connection for a nervous condition secondary to the service-
connected right foot disability; the veteran did not perfect 
an appeal of that decision and it is final.  

2.  Evidence received since the January 2000 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim for secondary service connection for a 
major depressive disorder, thus raising a reasonable 
possibility of substantiating that claim.  

3.  The veteran's residuals of a fracture of the base of the 
fifth toe, right foot metatarsal, are manifested by 
limitation of motion of the right ankle and weakness of the 
right foot, which necessitates that he use crutches to 
ambulate; there is no evidence showing that he has loss of 
use of the right foot or equivalent impairment of the right 
foot.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
January 2000 RO rating decision to reopen the claim for 
entitlement to service connection for a major depressive 
disorder as secondary to the service-connected residuals of 
fracture of the base of the fifth toe, right foot metatarsal.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the base of the fifth toe, right 
foot metatarsal, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen a Claim 

The Board initially notes that the RO has not considered the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for a major 
depressive disorder as secondary to the service-connected 
right foot disability.  Rather, as shown in the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO considered the issue to be whether 
service connection was warranted for a major depressive 
disorder as secondary to the service-connected right foot 
disability.  Since the Board is finding in the veteran's 
favor on the new and material evidence issue only, the Board 
also finds that the veteran will not be prejudiced by the 
Board considering whether the claim has been reopened in the 
first instance.

By a January 2000 rating decision, the RO denied service 
connection for a nervous condition (classified as a major 
depressive disorder), essentially based on a finding that 
there was no competent medical evidence linking the veteran's 
nervous condition to his service-connected right foot 
disability.  The veteran did not perfect his appeal of the 
January 2000 rating decision and it became final.  The claim 
may be reopened only if new and material evidence was 
submitted subsequent to the January 2000 RO rating decision.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet. App. 
140 (1991).

The Board notes that 38 C.F.R. § 3.156 was amended and the 
standard for finding new and material evidence has changed.  
The change in the law is applicable in this case because the 
veteran's claim was filed after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the January 2000 rating decision, when the RO 
denied entitlement to service connection for a nervous 
condition as secondary to the service-connected right foot 
disability, the evidence on file consisted of service medical 
records, VA and private treatment records, and a December 
1999 psychiatric evaluation report from Dr. Baez.  


Evidence submitted subsequent to the January 2000 RO rating 
decision includes VA examinations, VA and private treatment 
records, and another psychiatric evaluation report from Dr. 
Baez dated in September 2003.  The Board finds that this 
September 2003 report from Dr. Baez is new and material 
because Dr. Baez opined that the veteran's major mood 
disorder was "in direct relationship" to his fractured 
right toe.  Thus, this evidence relates to whether the 
veteran's nervous condition is secondary to his service-
connected right foot disability, provides an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that new and material evidence 
has been presented to reopen the veteran's claim for service 
connection for a major depressive disorder, as secondary to 
his service-connected right foot disability, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As discussed further below, additional development is 
required concerning the issue of entitlement to service 
connection for a major depressive disorder.

Increased Rating

The veteran maintains that impairment due to the residuals of 
the fracture of the base of the fifth toe of the right foot 
is more disabling than reflected by the current 30 percent 
rating.  The right foot disability is rated 30 percent under 
4.71a, Diagnostic Code 5284 (for foot injuries).  This 
diagnostic code provides a higher (40 percent) rating only if 
there is actually loss of use of the foot.  See note 
following Diagnostic Code 5284.

While the veteran's right foot disability is significant, in 
that he has limitation of motion of the right ankle and 
weakness of the right foot and uses crutches to ambulate, the 
medical evidence does not show that he has actually lost the 
use of the right foot.  He is able to walk and stand, albeit 
with crutches and limitations, and clearly has more function 
in the right foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63.

The Board has also considered an increased rating under other 
diagnostic codes pertaining to foot disability, however, no 
diagnostic code provides a rating in excess of 30 percent for 
a unilateral foot disability in the absence of loss of use of 
the foot.  See 38 C.F.R. § 4.71a, Codes 5276-5283.  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected residuals of a fracture of 
the base of the fifth toe, right foot metatarsal is no more 
than 30 percent disabling.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the laws and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the pertinent regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The record reflects 
that the veteran does not work and receives Social Security 
disability benefits.  In a Social Security Administration 
decision, an Administrative Law Judge found that the veteran 
had several severe impairments, but did not cite any right 
foot or toe disability in the list of severe impairments.  
Although the veteran has multiple medical problems, only his 
right foot disability is service-connected, and there is no 
evidence showing that his right foot disability alone 
markedly interferes with employment.  Moreover, the Board 
notes that the record does not indicate that the disability 
picture created by his right foot disability is exceptional 
or unusual and there is no evidence of impact on employment 
beyond that reflected by the 30 percent rating.  Although the 
veteran uses a right foot brace and crutches, there is no 
indication that he has been hospitalized due to his right 
foot disability.  Therefore, the Board finds that a referral 
for consideration of an extraschedular rating is not 
warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) was signed into law.  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In the present 
case, the RO sent the veteran correspondence in May 2001, 
November 2001, February 2003, and March 2003 concerning one 
or both of the issues decided by the Board in this decision; 
a statement of the case in September 2003; and a supplemental 
statement of the case in April 2004.  There has been no harm 
to the veteran, as VA made all efforts to notify and to 
assist him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need to give VA 
any pertinent evidence in the veteran's possession.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

As the veteran's claim for secondary service connection for 
major depressive disorder has been reopened, any failure of 
the duty to assist concerning the limited issue of whether 
that claim is reopened would not have prejudiced the veteran 
in this instance.  With regard to records concerning the 
increased rating claim, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
and the veteran himself has submitted various private 
treatment records.  With regard to a VA examination, the 
Board notes that the veteran underwent a VA examination of 
the foot in 2003.  The Board acknowledges that the RO did not 
obtain records from the Social Security Administration; the 
Administrative Law Judge decision for that agency, however, 
did not mention any disability of the foot.  Thus, the Board 
finds that VA has satisfied the duty to assist the veteran in 
this matter.


ORDER

New and material evidence has been submitted and the claim 
for secondary service connection for a major depressive 
disorder is reopened; to this extent only the appeal is 
granted.

A rating in excess of 30 percent for residuals of a fracture 
of the base of the fifth toe, right foot metatarsal, is 
denied.


REMAND

With his VA Form 9, submitted in September 2003, the veteran 
submitted a copy of a decision by an Administrative Law Judge 
of the Social Security Administration.  This decision 
indicates that it was based, in part, on psychiatric 
disability and disabilities of the back and neck.  The RO has 
not obtained records from the Social Security Administration.  
The Court had indicated that VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  See 
e.g., Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. 
Derwinski, 2 Vet. App. 181 (1992), Murincsak v. Derwinski, 2 
Vet. App. 363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
 
Accordingly, the appeal as to the service-connection issues 
is remanded to the RO via the AMC for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


